El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
El 9 de abril de 1959 los aquí recurrentes radicaron en el Tribunal Superior, Sala de Mayagüez, demanda sobre re-clamación de salarios contra la Mayagüez Transport Co., Inc. En dicha demanda se alegó que entre los años de 1949 a 1958 los querellantes prestaron servicios a la querellada; que dichos servicios fueron tanto durante la jornada legal de trabajo como en horas extras en exceso de 8 horas dia-rias, de 48 horas a la semana, al igual que en días feriados. Se alegó que por este trabajo no recibieron compensación al tipo doble que para las horas extras provee el artículo 9 de la Ley Núm. 379 de 15 de mayo de 1948 (1) en trabajos con-venidos por unidad de obra o ajuste. 
Basaban su reclamación en el referido artículo así como en las disposiciones del Decreto Mandatorio Núm. 12 de 4 *275de diciembre de 1946, según fue enmendado el 8 de enero de 1948. (2) Para el trámite de su reclamación los quere-llantes hicieron uso del procedimiento establecido por la Ley Núm. 10 de 1917, según había sido enmendada.(3)
El 26 de mayo de 1959 la querellada contestó la demanda y notificó unos interrogatorios a los obreros solicitando in-formación sobre el período durante el cual trabajó cada uno de los querellantes, “con expresión de fechas exactas” así como “el número de horas extras de trabajo que reclaman y el importe específico a que asciende la reclamación de cada uno”. Los querellantes no contestaron dichos interrogato-rios y radicaron una “Moción Sobre Examen de Nóminas e Interrogatorio”. El 19 de agosto el Tribunal ordenó a la querellada que pusiera sus libros y nóminas a disposición de los querellantes.
En julio de 1960 el juez de instancia ordenó el archivo del caso por inactividad. A petición de los querellantes ex-pedimos certiorari y en mayo 8 de 1961 anulamos la senten-cia en cuestión, devolviendo el caso para ulteriores procedi-mientos.
*276Sometieron entonces los querellantes unos interrogato-rios(4) y la querellada los impugnó. Se basó dicha impug-nación en las disposiciones de la Regla 30 de las de Procedi-miento Civil del 1958 (5) y en que la información solicitada era básicamente igual a la requerida por la querellada en *277su interrogatorio y que si los querellantes no obtuvieron esa información a pesar de las oportunidades y el tiempo que se les concedió, tal negligencia no debía ser remediada obligando a la querellada a incurrir en gastos y molestias innecesarias para contestar el interrogatorio.
Al celebrarse la vista de la moción, los querellantes ale-garon que la nómina que les ofreció la querellada era “frau-dulenta” y que el interrogatorio sometido por ellos iba en-caminado a obtener la información necesaria para preparar su caso debidamente así como para poder contestar el inte-rrogatorio de la querellada. El juez de instancia concedió, por resolución de 9 de junio de 1961, a los querellantes 80 días en los cuales debían contestar el interrogatorio de la querellada. Dispuso “que una vez radicada la contestación, se ordenará a la parte querellada contestar el otro”. No lo hicieron dentro del plazo concedido ni comparecieron a la vista señalada para ver el caso en su fondo.
El 8 de agosto, a petición de la querellada, la reclamación fue desestimada. Se dictó sentencia de conformidad. Para revisar esta actuación expedimos el presente auto.
Así, luego de nuestra sentencia de 8 de mayo de 1961, revocando la del tribunal de instancia archivando el caso por inactividad, el tribunal recurrido, el 9 de junio le con-cedió a los querellantes 30 días para contestar los interro-gatorios formulados por la querellada. A pesar de que los reclamantes manifestaron que para poder contestarlos se re-quería que la querellada contestara previamente los formu-*278lados por ellos, el tribunal declaró que la querellada debía contestarlos luego de. que los reclamantes formularan las eon-..testaciones a los de la querellada. Los reclamantes no con-testaron y el día que se señaló para la celebración de la vista en su fondo, no comparecieron. El tribunal entonces deses-timó la reclamación amparándose en las disposiciones de la Regla 34.4 (6) de las de Procedimiento Civil y en la Sección5 de la Ley Núm. Í0 de 1917 (7). 
La Regla 34.4 al igual que la 37 (d) de las de 1943 concede discreción a los tribunales de instancia para desestimar una acción si la parte actora intencionalmente (8) no contesta los interrogatorios formulados por la parte contraria. Peña v. Sucn. Blondet, 72 D.P.R. 9 (1951); Pepín v. Ready-Mix Concrete, 70 D.P.R. 758 (1950) ; Craig v. Far West Engineering Company, 265 F.2d 251 (9no. cir. 1959). .Ahora *279bien, la regla establece que la negativa a contestar debe ser: intencional, que no exista justificación alguna para no ha-cerlo. General Houses, Inc., v. Marloch Manufacturing Corp., 239 F.2d 510 (2do. cir. 1956) ; Cardox Corporation v. Olin Mathieson Chemical Corp., 23 F.R.D. 27 (D.C. S.D. Ill. (1958)); 4 Moore’s Federal Practice, § 37.04 (2da. ed.) ;• 2A Barron & Holtzoff, See. 855 (1961); Developments-Discovery, 74 Harv. L. Rev. 940, 986 (1961); y aquí cierta-mente no puede decirse que la parte querellante no tenía jus-tificación para no contestar los interrogatorios. La quere-llada tenía en su poder la información que le pedía a los re-clamantes. Ya hemos visto que en los interrogatorios la que-rellada solicitaba información sobre el período durante el cual trabajó cada uno de los querellantes, “con expresión de fechas exactas” así como “el número de horas extras de tra-bajo que reclaman y el importe específico a que asciende la reclamación de cada uno”. Fácilmente podían obtener la información de las nóminas y demás documentos obrantes en su poder y que la ley le requiere que conserven. Parece per-tinente recordar lo que dijimos en Sierra v. Tribunal Superior, 81 D.P.R. 554, 563 (1959) :
“A menudo los tribunales han tenido que enfrentarse con inten-tos de abusar de los procedimientos para descubrir pruebas y tomar deposiciones. Por ejemplo; en pleitos sobre reclama-ciones de salarios tramitados ante las cortes federales, los pa-tronos demandados han requerido contestaciones a cientos o miles de empleados demandantes sobre sus turnos .de labor, horas de trabajo, períodos de empleo, compensacións devengadas, faenas específicas realizadas día por día durante años, etcétera.,: Tratándose de obreros que tenían poca educación, que no lie-: vaban. récords, y. que cambiaban con frecueneia.de tarea, los inconvenientes causados por dichos interrogatorios eran consi-derables. Si a eso añadimos que los demandados en esos casos tenían en sus propios récords toda la información requerida de los obreros, o podían adquirirla fácilmente mediante una inves-tigación adecuada de un pequeño número de empleados (como *280índice o muestra utilizable para todos los demás), es fácil con-cluir que en realidad se pretendía hacer un uso impropio y opre-sivo de los interrogatorios.”
La Asamblea Legislativa, consciente del problema que presentaban situaciones como las que ahora consideramos, y que fueron objeto de comentario por parte nuestra en el caso de Sierra, dispuso al aprobar la nueva ley reglamentando las reclamaciones de salarios lo siguiente:
“En los casos que se tramiten con arreglo a esta ley se apli-carán las Reglas de Procedimiento Civil en todo aquello que no esté en conflicto con las disposiciones específicas de esta ley o con el carácter sumario del procedimiento establecido por la pre-sente; Disponiéndose en relación con los medios de descubri-miento anteriores al juicio autorizados por las Reglas de Pro-cedimiento Civil, que la parte querellada no podrá usarlos para obtener información que debe figurar en las constancias, nómi-nas, listas de jornales y demás récords que los patronos vienen obligados a conservar en virtud de las disposiciones de la Ley de Salario Mínimo y los reglamentos promulgados al amparo de la misma, excepto cualquier declaración prestada o documento sometido por la parte querellante en cualquier acción judicial; y que ninguna de las partes podrá someter más de un interro-gatorio o deposición ni podrá tomar una deposición a la otra parte después que le haya sometido un interrogatorio, ni some-terle un interrogatorio después que le haya tomado una depo-sición, excepto que medien circunstancias excepcionales que a juicio del Tribunal justifiquen la concesión de otro interrogato-rio u otra deposición. No se permitirá la toma de deposición a- los testigos sin la autorización del tribunal, previa determina-ción de la necesidad de utilizar dicho procedimiento.” Sección 3 de la Ley Núm. 2 de 17 de octubre de 1961, —32 L.P.R.A. see. 3120 (Supl. 1961) — . 
' La conducta de la querellada al requerir de los obreros reclamantes información que ella tenía fue claramente im-procedente a la luz de lo dicho en Sierra y constituye justi-ficación suficiente para la actuación de los querellantes. Ade-más, por tratarse de una ley de carácter procesal, las dispo-*281siciones de la ley de 1961 que arriba transcribimos son apli-cables a los hechos de este caso aun cuando ésta fue promul-gada con posterioridad a la sentencia dictada en la corte inferior. Fuentes v. Secretario de Hacienda, 80 D.P.R. 203 (1958); Pueblo v. Tribunal Superior, 75 D.P.R. 535 (1953) ; Fajardo v. Tribunal de Distrito, 69 D.P.R. 476 (1949); Pagán v. Otero, 69 D.P.R. 507 (1949) ; White Star Bus Line v. Corte, 60 D.P.R. 356 1942) ; Zayas Pizarro v. Molina, 50 D.P.R. 647 (1936); Ojeda v. Gavilán, 46 D.P.R. 399 (1934); Hoek v. Bd. of Ed. of Asbury Park, 182 A. 2d 577 (N.J. 1962). Igual norma aplican en España, 1 Castro y Bravo, Derecho Civil de España, pag. 727 (3ra. ed. 1955).
Resta ahora considerar si estuvo justificado el juez de instancia en desestimar la acción por la no comparecencia de los reclamantes.(9) No lo estuvo. Independientemente del hecho de que los querellantes debieron concurrir a la vista señalada para allí explicar las razones por las cuales no esta-ban en condiciones de contestar los interrogatorios lo cierto es que el caso no estaba listo para verse en su fondo por el hecho de que la querellada todavía no había contestado ios interrogatorios de los reclamantes. Cfr. Ramírez de Arellano v. Srio de Hacienda 85 D.P.R. 823 (1962) y Link v. Wabash Railroad Co., 370 U.S. 626 (1962).

Por todo lo expuesto se revocará la sentencia recurrida que dictó el Tribunal Superior, Sala de Mayagüez, con fecha 8 de agosto de 1961 y se devolverá el caso para ulteriores procedimientos.


 Dicho artículo — 29 L.P.R.A. see. 278 — -provee:
“Si el contrato es a base de trabajo por pieza o por cualquiera otra unidad de obra, el empleado tendrá derecho a recibir doble compensación por las piezas o unidades hechas durante horas extras.”


 E1 mencionado decreto — 29 R. & R.P.R. sec. 245n-602 — establece las distintas clasiñcaciones en la industria de la transportación así como los salarios mínimos que han de pagarse. Define igualmente la industria, estableciendo que “comprenderá, sin que ello se entienda como limitación, todo acto, proceso, operación, trabajo o servicio que sea necesario o incidental o esté relacionado con la traslación o conducción de personas o cosas, desde un sitio a otro, por o en cualquier clase de vehículo de motor, incluyendo aquellos que corran por rieles.”
Los obreros en el presente caso se dedicaban al transporte de sacos de azúcar desde la Central Coloso hasta los muelles de Mayagüez y al transporte de carga general entre las ciudades de Ponce y Mayagüez.


 Dicha ley fue derogada y substituida por la Ley Núm. 2 de 17 de octubre de 1961 — 32 L.P.R.A. sees. 3118, 3132, (Supl. 1961) —
La demanda contenía además una relación de la cantidad adeudada a cada querellante así como una súplica de que se concediera una cantidad igual por concepto de daños y perjuicios así como costas, gastos y hono-rarios de abogados, según provee el artículo 13 de la Ley Núm. 379— 29 L.P.R.A. see. 282 — .


 La información solicitada es la siguiente:
“Primero: — Diga la fecha exacta en que comenzó a trabajar para la querellada cada uno de los querellantes y la fecha exacta en que cada uno de dichos querellantes cesó en su empleo con la querellada.
“Segundo:- — -Diga cuál era el convenio, escrito u oral mediante el cual se especificaban los salarios y demás condiciones de trabajo de los quere-llantes y la querellada, especificando el tipo o tipos de salarios convenidos a través de todo el período que cubre esta querella, así como si el pago de salarios se calculaba a base de horas trabajadas o a base de viajes realizados.
“Tercero: — Si el tipo de salario se calculaba a base de horas traba-jadas, diga si había un tipo fijo sobre el cual calcular el trabajo realizado de día en día, o si, por el contrario, el tipo básico variaba de día en día.
“Cuarto: — Si el tipo básico variaba de día en día o de semana en semana, indique cuál era el criterio convenido para producir esa varia-ción.
“Quinto: — Indique, en relación con cada uno de los querellantes, el número de horas trabajadas en cada uno de los días del período compren-dido en la querella en el caso del epígrafe, el total de salarios pagados a cada uno de dichos querellantes en cada uno de dichos días, la hora de entrada y hora de salida de cada querellante en cada uno de dichos días y el número de viajes realizados por cada uno de dichos querellantes en cada uno de dichos días.
“Sexto: — Indique la naturaleza del trabajo de cada uno de los que-rellantes durante el período comprendido entre los años 1949 a 1958 inclusive.
“Séptimo: — Indique cuál era el propósito de ustedes anotar y llevar récords del número de viajes realizados por cada uno de los querellantes en cada uno de los días de trabajo en que éstos prestaron servicios a la querellada.
“Octavo: — Indique el tipo a que se calculaban las horas extras tra-bajadas por cada uno de los querellantes en exceso de 8 horas diarias, de 48 a la semana o durante el día semanal de descanso o días festivos, con referencia al tipo básico, por unidad o por hora en cada uno de dichos viajes.”


 La referida regla dispone en su parte pertinente: “No se limi-tará el número de interrogatorios o de grupos de interrogatorios que pue-*277den ser notificados, excepto según lo requiere la justicia para protegerla una parte de molestias, gastos innecesarios o situaciones embarazosas ;u opresivas. Las disposiciones de la Regla 27.2 son aplicables para proteger a la parte de quien se solicite contestaciones a interrogatorios de acuerdo con esta regla.”


 Dispone así dicho precepto:
; “Si' una parte, o un funcionario o agente administrador de una parte, dejare intencionalmente de comparecer ante el funcionario que ha de to-mar su deposición después de haber sido debidamente notificado; o dejare de presentar y notificar contestaciones a los interrogatorios sometidos de ^acuerdo con la Regla 30 después de habérsele notificado debidamente los •.mismos; el tribunal, mediante moción y notificación, podrá eliminar total o parcialmente cualquier alegación de esa parte, o desestimar el pleito o procedimiento o álguna parte del mismo, o dictar sentencia en rebeldía contra dicha parte.”


 Disponía así la sección 5:
“Si las partes no comparecieren al acto del juicio, o si compareciere 'sólo el' querellado, la corte desestimará la reclamación, pero si sólo com-pareciere el querellado, la corte, a instancias del querellante, dictará sen-tencia contra el querellado concediendo el remedio solicitado. En uno u ■otro caso la sentencia será final y de la misma no podrá apelarse; Dispo-niéndose, sin embargo, que la parte perjudicada podrá acudir del Tribunal de Distrito al Tribunal Superior, o del Tribunal Superior en que se haya originado la reclamación al Tribunal Supremo, dentro de los 5 días si-guientes a la notificación de la sentencia, para que se revisen los proce-dimientos.”


 Aunque el vocablo “intencional” aparece sólo en la primera parte de la regla, cuando se refiere a las deposiciones se sostiene que se' aplica también a la segunda parte que trata sobre los interrogatorios. Valenstein v. Bayonne Bolt Corporation, 6 F.R.D. (D.C. E.D.N.Y. 1946); 4 Moore’s Federal Practice, Sec. 37.04 (2da. ed.) ; 2A Barron and Holtzoff, Sec. 855 (ed. 1961).


 La Ley Núm. 2 de 17 de octubre de 1961 contiene una disposición análoga a la Sección 5 de la Ley de 1917, —32 L.P.R.A. sec. 3123 (Supl. 1961) — .